Title: III. To the Abbé de Mably, 15 January 1783
From: Adams, John
To: 


Sir
        Paris January 15. 1783

It was with Pleasure, that I learn’d your Design of Writing upon the American Revolution, because your other Writings which are much admired by the Americans, contain Principles of Legislation, Polity and Negotiation perfectly conformable to theirs: so that it is impossible for you to write upon the Subject without producing a Work which will be entertaining an instructive to the Public, and especially to America. But I hope you will not think me guilty of Presumption nor Affectation of Singularity, if I venture to give you my Opinion that it is too Soon to attempt a compleat History, of this great Event and that there is no Man in Europe or America, who is as yet qualified for it, and furnished with the necessary Materials.
To accomplish Such a Work a Writer Should divide the History of North America into Several Periods 1. From the first Settlement of the Colonies in 1600, to the Commencement of the Controversy between them and Great Britain in 1761.— 2. From this Commencement, which was by an order of the Board of Trade and Plantations in Great Britain to the Custom house officers in America, to carry into a more rigorous Execution the Acts of Trade, and to apply to the Courts of Justice for Writs of Assistance for that Purpose, to the Commencement of Hostilities on the 19 of April 1775. during this Period of 14 Years, it was a Controversy upon Paper. 3. From the Battle of Lexington, to the Signature of the Treaty with France on the 6 of February 1778, during which Period, of 3 Years the War was carried on Singly between Great Britain and the United States. 4. From the Treaty with France to the Hostilities between Great Britain and France, first & then Spain, then to the Completion of the neutral Confederation and the War against Holland, all of which Movements at last Unravelled themselves in the present Negotiations for Peace.
Without a distinct Knowledge of the History of the Colonies, in the first Period a Writer will find himself constantly puzzled, through his whole Work to account for Events and Characters which will occur to him in every step of his Progress through the Second, third and fourth.
To acquire a competent Knowledge of the first Period, one must read all the Charters to Colonies, and the Commissions and Instructions to Governors, all the Law Books of the Several Colonies, and thirteen folio Volumes of dry Statutes are not perused with Pleasure, nor in a short time; all the Records of the Legislatures of the Several Colonies, which are only to be found in Manuscript, and by travelling in Person from New Hampshire to Georgia; the Records of the Board of Trade and Plantations in Great Britain, from its Institution to its dissolution, as well as the Papers in the offices of some of the Secretaries of State.
There is another Branch of Reading too, which cannot be dispensed with, if the former might, I mean of those Writings which have appeared in America, from time to time, Some of which may be hinted at though I pretend not in this Place, absent from all Books and Papers to recollect them all. The Writings of the ancient Governors Winthrop and Winslow, Dr Mather, Mr Prince, Neals History of New England Douglas’s Summary of the first planting progressive Improvement & present State of the British Colonies, Hutchinsons History of the Massachusetts Bay, Smiths History of New York, Smiths History of New Jersey William Penns Works, Dummers Defence of the New England Charters The History of Virginia, and many others. all these are previous to the present dispute which began in 1761.
During the Second Period, the Writings are more numerous and more difficult to obtain.— There are extant in print, Writings of great Importance in this Controversy, of the following Persons, who were all of them living Actors in the Scæne at the times when they wrote, and Persons of great Consideration. These were the Royal Governors Pounal, Bernard and Hutchinson, Lieutenant Governor Oliver, Mr Sewal Judge of Admiralty for Halifax, Jonathan Mayhew D. D. James Otis, Oxenbridge Thatcher Samuel Adams, Josiah Quincy, Joseph Warren Esqrs. and perhaps of equal Importance to any are the Writings of Mr Dickinson Mr Wilson and Dr Rush of Philadelphia, Mr Livingston and McDougal of New York, Coll Bland and Arthur Lee of Virginia and many others. The Records of the Town of Boston, and especially of its Committee of Correspondence, of the Board of Commissioners of the Customs, of the House of Representatives, and Council Board of the Massachusetts Bay Besides all these the Gazettes of the Town of Boston, at least if not of New York and Philadelphia, ought to be collected and examined from the Year 1760. All this is necessary, in order to write, with Precision and in detail the History of the Controversy, before Hostilities commenced, comprehending the Period from 1761 to the 19 of April 1775.
During the 3d and 4th Periods, the Records, Pamphlets and Gazettes of the thirteen States ought to be collected together with the Journals of Congress, part of which however are yet Secret and the Collection of the new Constitutions of the Several States.— The Remembrancer, and annual Registers, periodical Papers published in England Les Affaires de L’Angleterre et de L’Amerique, and the Mercure de France, published in Paris and Le Politique Hollandais printed at Amsterdam.— The whole Series of General Washingtons Correspondence with Congress, from the Month of July 1775 to this Day, which has not yet been published and cannot be, untill Congress Shall order or permit it. And I beg Leave to Say, that untill this vast Source of Information Shall be opened, it will be to little Purpose for any body to attempt an History of the American War. There are other Papers of Importance in the offices of the Secret Committee, the commercial Committee the Committee of foreign Affairs, the Committee on the Treasury the Marine Committee and the Board of War, while they Subsisted, and of the Offices of War, Marine, Finances and foreign Affairs Since their Institution. There are also Letters from American Ministers in France, Spain, Holland and other Parts of Europe.
The most material Documents being yet Secret, it is too early to attempt any Thing like a general History of the American Revolution, but nobody can begin too Soon or be too industrious in collecting Materials.— There have however been already two or three general Histories of the American War and Revolution published in London and two or three others in Paris. Those in English are masses of Party Billingsgate and those in English and those in French both mere Monuments of the total Ignorance of their Authors of their Subject.
It would require the whole of the longest Life, to begin at Twenty Years of Age, to assemble from all the Nations and Parts of the Globe in which they are deposited, the Documents to form a compleat History of the American War, because it is nearly the History of Mankind for the whole Epocha of it. The History of France Spain Holland, England and the Neutral Powers, as well as America are at least comprized in it. Materials must be collected from all these Nations, and the most important Documents of all, Such as Shew the Characters of Actors and the Secret Springs of Action, are yet locked up in Cabinets and in Cyphers.
Whether you Sir, however, Shall undertake to give a general History, or only Remarks and observations like those upon the Greeks and Romans, you will produce a Work highly interesting and instructive both in Morals, Politicks and Legislation, and I should esteem it an Honour as well as a Pleasure to furnish you with any little Helps in my Power in your Researches.— I am not able to Say however, whether the Government of this Country would wish to See any Thing very profoundly written, and by any Author of Great Name, in the French Tongue.— Principles and Systems of Religion and Government, must be laid open, So different from any Thing which is to be found in Europe, especially in France, that perhaps it would be Seen with a Jealous Eye.— of this however, I am no competent Judge.
Let me close this Letter, Sir, by giving you a Clue to the whole Mistery. There is a general Analogy, in the Governments and Characters of all the thirteen States: But as the Controversy and the War, began in the Massachusetts Bay, the principal Province of New England, their Institutions had the first operation. Four of those Institutions, Should be Studied and fully examined by any one, who would write with any Intelligence upon the Subject because they produced the decisive Effect, not only by the first decisions of the Controversy in publick Councils, and the first determinations to resist in Arms, but by Influencing the Minds of the other Colonies to follow their Example and to adopt, in a greater or less degree the Same Institutions and Similar Measures.
The four Institutions intended are, 1. the Towns. 2. The Churches. 3. The Schools. and 4. the Militia.
1. The Towns are certain Pieces of Land or Districts of Territory, into which the Massachusetts Bay, Connecticut, New Hampshire and Rhode Island are divided.— Each Town contains upon an Average Six miles or two Leagues Square. The Inhabitants who live within its Limits are erected by Law into a Corporation or Body Politick and are vested with certain Powers and Priviledges, Such as repairing the Roads, maintaining the Poor, choosing the Select Men Constables Collectors of Taxes, and other Officers, and above all their Representatives in the Legislature; and that of Assembling, whenever warned to it by their select Men, in Town Meeting to deliberate upon the publick affairs of the Town, or to instruct their Representatives. The Consequence of this Institution has been, that all the Inhabitants have acquired from their Infancy, an Habit of debating, deliberating and judging of public Affairs. it was in these Town Meetings that the Sentiments of the People were first formed, and their Resolutions taken from the Beginning to the End of this Controvesy and War.
2. The Churches are the religious Societies, which comprehend the whole People. each Town composes one Parish and one Church at least. most of them have more than one, and many of them Several. Each Parish has a Meeting house and a Minister, Supported at its own Expence. The Constitutions of the Churches are extreamly popular and the Clergy have little Authority or Influence, except such as their own Piety, Virtues and Learning naturally give them. They are chosen by the People of the Parish and ordained by the neighbouring Clergy. They all marry and have families, and live with their Parishes in mutual Friendship and good Offices. They visit the sick are charitable to the Poor, attend all Marriages & Funerals and preach, twice on every sunday. The least Reproach to their moral Character, ruins their Influence and forfeits their Livings, so that they are a wise virtuous and pious set of Men. Their sentiments are generally popular and they are zealous Friends of Liberty.
3. The Schools are in every Town. By an early Law of the Colony, evey Town consisting of Sixty Families, is obliged, under a Penalty to maintain constantly a School House and a school Master, who teaches Reading, Writing Arithmetick and the Rudiments of Latin and Greek. To this public school the Children of all the Inhabitants poor as well as rich, have a Right to go. In these Schools are formed schollars for the Colleges at Cambridge New Haven, Warwick and Dartmouth, and in those Colledges are educated, Masters for the schools, Ministers for the Churches, Practitioners in Law and Physick, and Magistrates and officers for the Government of the Country.
4. The Militia comprehends the whole People.— By the Law of the Land every Male Inhabitant between Sixteen and Sixty Years of Age is enrolled in a Company and a Regiment of Militia, compleatly organized with all its officers, is obliged to keep at his own Expence constantly in his House, a Firelock in good order, a Powder Horn with a Pound of Powder, twelve Flynts four and Twenty Bullets, a Cartouch Box and an Havresack.—so that the whole Country is ready to march for their Defence at a short Warning. The Companies and Regiments are obliged to assemble certain Times of the Year, at the Command of their Officers, for the View of their Arms and Ammunition and to go through the military Exercises.
Thus, Sir you have a Brief Sketch of the four Principal Sources of that Wisdom in Council, and that skill and Bravery in War, which have produced the American Revolution and which I hope will be Sacredly preserved as the foundations of a free, happy and prosperous People.
If there is any other Particular in which I can give you any Information, you will do me a favour to mention it.
With very great Esteem I have the Honour to be, sir your most obedient and most humble servant
